o ALES : a —
Case No: 1:29 -CV - 00005 ‘inmate Name: “Sq LOW Lancs
Kent W \Wompate AL211Zo = UleZ = omate iDoc# AVA A723
\\44 73 -Zsec. Document Title: Exe Amervecs Con Ql an 7
C5 ROK 7OOI(O Total Pages: 2O Inmate Initials Verifying Page Count: {CL

bas 2 tdake g-Pecument(s)_S of 3

 

Oncled Sedles Distick court
Sar Whe District of Zdaho

Keat. Lhlhe mS,

Plant , COSG, Now | 2 26 -<W- 90008- RER
Vv Fist Amevded complaint
DW mekey,

etal, Defwdants

 

This is a Y2 Use 3/983 civil gts complawit. TAs
Coury has Furr sdichion ovVel my Clam &.

BR Joy Trial is Demanded

wy Name (S Keal Williams , On prisovrer Corpartted to

 

 

McKay. cared Aifle Ly Reputy Carden/ ; ACF Associa
Dodw as cas py telly thed Gy Pleat FE.

Tist Ameveled comp/aiat ~)-
Zdaho Department of wrrectiong da) corfently Fi zidin y at
Anh state. cortections center Gscc)

ZT aw suing cach oA the. Kellosing dete wdeurts in thar
PeCsonal and aMiasl © Capacities ¢ Dw McKoy | Vactau
Does! Morison, Biel; Wacdeal christen sew » Zudak oz18)
WarkN Blades 7 MoCgan Kevan): Kelsey Howard |) C228] ,
Rodeymaa shy BAW] per Lav 7) bw Dietz; 4 Ingen sei f4, 59 29:
LT. Husk ; Yo Baker 7 Yo chappele , 6779; 0 olsen, G89 5
Yo Held, B82; Yo Sano bar ia , ATC) cpl Jramel, Oz23
Yo shite, ASZ/; J rahs ci3/; cpl Janouskek; Yo
Conttelas, 877/6 These. JeKudansts cl Loe employees
employed by the stite. of Zdaho.

TAtro DucT ION |

See DKT //, Iatia) Review arder, Judge Wiinmi)) cptes gael aoky))
Ye DUANE POLESS AS wel) and more. atictlly). ZL dow Aas
established an inrcte grievance program, SOP 3)b.02.0l.00].
TA hay“ (2) Components = COMLANS, Qrlevances and App ea Is.
The fest step 0 seek fedress |g the. Vhng" Cte be allowed.
to Gle is a ragr (which The ERO Amled Ao (ecogwise! See
Grodhum Hall, Richey , etal well et Jaul)) of the conce/l
Sec (cD Jhen fhe! grievance / hppea| Lorn (Sane fon).

SoP 31G.02.9).G0] \S 1A park a Violation of Jong
Cu clearly established Mar (aw, as; allo Sor

 

Oo Zayinchve Pe lick 1 sougl)
Find Amended comp/am Pra
@yactions of AMIEVAANEKS Aor \spolie langvege,) “uncvil |
har assiny ) Vulgar * ete CoP) ;
zy ow CF IS not answered becawe the spond ea

alleges et thee CS, conrtainy 71a thar sUS)ect Vo Pinan,
(22 Gradly ,Brodein) ona) CAarassing vexing a, Td) Janguag &
Lon the Weede will not be allowed + pragress“or acess He
AM eOMLe. oY steoas’ stages - A copy of fhe Noansweled af
must Gctempan the Srievae, / Apped Form (Formal stage) -
TE the “answered cf sales “Wo Answer duc yo prec ave
Uncrwi|  Awussing , ete, Ed,. Janguage ie 4 ICLAM(E, is dead,
Ko fucgker achon on Ae issue wi! be. Aken. Ano. zt
tre. sAfF memSer who pcks ve dae CF % 4a preocesseec/
and Aled Ceads iF and Refuses yay if ced wstead
returns i Cor drashes #1) adtoot berg Aled, due to
Verr preceived concept of * jnappropfiater Language, Ze) the
anevance AS a \So decc\ because. the 3 page NCR tor my
os NG Signectore. as prooF of being sutned 1b C FELED)
and a pink slip J \thout a Signature iS a non
starter, because. A pink slip WithesT a sega tute

is hot accepted ANY WOO thos ome dee ey Whit
“nO sponte. once. @ SALE memSer Refuses es Sign
nd POSS A GCS ANE C cE) rt is dead ane thet

hak member yioldted fhe led to Fle a poposed

OV \CUance (_ mer st, 1k, nok Arivelos must Se dere by

Ow prowess, Frivelos must Le Juma OL & fe ply - Winmyll ,

cal, also misopp ly the porter test They amit Beadlys

Yust Amedec) Complawt -~J3
comclus~an ak alhdnwetive PACA, (Keep the o ffeusive languge
- forms - Stan the targeted stat F).

fer Sc 31G. 62.0: ca], feprisals agaash nrnccteg
we the vse of Cis er te grievane J Appeal forms
a®& sticky poh fed Ce, zd). Netice. WwW O\WVen/ ea
clearly +5 \vrsales vdeo the GAS Aer ever be
isciplmed Cosrte a Sisciglewy Copot or ether WUE)
Gol snteiy! language of conkah thy Ue jaa Ch ef
MV OAUT form . Wo excephan. Notice ii yi ver Shak if
$a language In CF IS deemed " Aarassing 07
‘\ndvmidcding dle mly advese. ad iNleege| cation digest
dhe wrede  Jhat fee fan Se pehwwed [eguesding a”
Gonbe, Zn tractus ew strict} prsited per SoP
BIG OL.cl. ao| as well as sok 38. 02.6) cof, “the.
disciplinary system must ret 4e used as Rhation for
AV) rates Ue of the. i process, Fo paclude
vse ok AL LCF, Grievarve Jedpped toms | -

IN addition *» je tuo posed policies, on acquit
ane tol ZT Greenland alse ssuecl eon jarnate. on
Vac rnvne Slechiny flat if ao cf (all yed ly) COMMS
Harassing oC Intimidating Jong vag e Att Cant em\)
CehyfN + fequc Shing jt Se fewst:fen- Nb Owseip haw f
acdsionw Ly autlerucd . Zveraiks ee clearly ASG ved of

Anis.

(1) Approx. Sanu /0,208 2 Initiated a gricvan(e using

Oat Amewded coonplaynt a
the. CF, The iSssuc WUS abou} a, guard uN “a.  Cowdte=
(oa Vn odese acho Sor ow jane - ro ofleds porle,
wb ehobildy, cless Sicadion, Posing , esdreted Aovsing.
Rleoyes, det ttn a uly chilhac action) Sor Tk. we af
proteded speed In onothe fF a alleycd diseespe Sty Jonrquage.
Dw mkKay felurned the CFE oy Janvery 17, S18 attatched th
OW copy o& sof WoO. Of. 00/ , citing the. valautul Sections ”
Fayechours Soc nail language = TAL WAS Q ° No GauswichK ~ qexel
NES stopped, the Arievanle, Plocess , [Avs take Volecked by
Yicst Ameudiment fight to petition ond exercise af \ree speeth.
(2) On or aboot January 12,278 & SevwT a CF A
medical ts QP ICVR OA mM edical issuve » DW milcay returwved
\* Yo! the sole. feason Ka deemed) fae cf tp conten
dstes peerful long vag e Cutiag “saz 3/602 .0 /).00] pege 77)
Th was eft aA wed icp ly OF aw Request fo Sedrite. tiem
takypetahion, 2 ded pst fosmte b exclude fre proected
language aed 45 & fesoft he pun Co was not
answered lnveshigated or alee] proceed Proiga 7d
VEO stages. (ste. leche). pack Voted oy First

amosimrnt rigut 30 peti 104 gud Wo CA CLEHE = yV PL speech,

—— re,

 

ae pray Use. " Disrespedol ” > CUCOMYASS protected langues @
such as “Unuud > Impolite, — harassing » atimidating’ “Vulgar
\\y Inappropriate, Vexing ~, \\ u§e. fspedty/ fang vig Oe ete .
VELVS shf Feat Villas Jeunes Used flae Kiwrg xt yet quel
p porish, Bil these Aes ad mbit aie evcompassed by
uc chol Dppeals case Law ~Jhiy cont js (efi jr b comp is

virst Dmenelod com plat -§$ _ I.

G tt
G) ¥ebrvary AAB, after the Lsce grievanie Coordinalem
Emily morrison Cpu ed seuclal GVIRE AAC WSleviAn
Cond lens of comfinemeat aed staff misconduct , which fy
allesed_Gy_polt© Gn ugh dAigcover the Glevanccs Cow be
obtames ‘aud shouted Is, miele je } leading’. Ryedting

 

YR OAW Kor commfaumwy ‘disesped ty Language ~ stakes a plese
wore of achon zl fue. deudaats ate velcone -y Oispvke
— Yay valid claim), Rfesiag Preess aud tavesJigate Jue. |
- to language. she. deemed A he harassing and far

pesoma aptucks. zustead of Ses ting D omit fan
poked gpecch acl contt 2 mskad seot her notice a

 

God cokes of 5 ad + e skhe_sau? Sak GQ
: feply on Bebreany AT, 2018 , “2 Lave Sew Ald py oe

Oo Salles policy ME o2u.0l oof | gnc +hey ne
MD) 2 dd wot Rute. and phe. grievances Wee, ps dead.

mers as well as he shff Cpoey whe jasruckd fer
ned to_aucpf fre grievances _ Vivlaked poy Dat amodmeak _
ae Aight om pehhon | and _epercue of Frew speck. a
SD A couple days Jake 2 Alked # Aer pStont of woe

cell Ges locked 14. sAe ackren edy ed eading the Case
fad and odmrtted thet Gilesing sich a policy Is not e

 

D this language. is bet Judge /u vay // Aeheves AMS Miles rong ty

 ghde a clam. 2 Seheve it db umcesay £ db so Zur £

do so bh astute. thus actepHed wWifhe a need for a
Cader appeal. acd to Gollocd fle. co vil deswics ancl

sash dion,

Vurs7 Amevded Complatat - 6
legal defeamse. Rppox march |, 208 ZL seut meniscal a.
Comanparaneas Krbe documenting aur cemyenation. Zi stated
In pack, ya de net dispute the cses aR combrething -you
Wele yost told by breale the lad PO Her march |, 2o/® Reply, |
Was Ald te Cello policy. GS Wil peocess etny oan thar

Within Lec peltuye

2d Morrison comtinded 4p pred several move Greevanles fhe

Wes allowed ey pro liey gricding condrtions of continent and
statl miscunduch, They wsele tact alkege d tb Be fjyeded tac
bayer, A Ham swwdich oy tnvelas or PAY oTher peso,
Z efor wos wet gun the opavdimity f fewotke te elimpmate
Ye Sisrespedfd Jenguege. (or add muster To He Somdwiek of a
qncludeaman i Because dhe 1$$Je iJ dre Laing eye Ait ECU Ofeseesy)
of € srmply Cefsed 2b petite. Geel dhe GUL ANMRS OF FL wat
pressed »  Motrsems and He Does actions. Ve Jectecl ond
CH TLLeh ty light 2 prtion ged exercise free gree.
(1) Approk: Jew ory (7, 218 Z attempted to grieve Dunak
ALLOWS Ing vol Pes) wg jo provide we Yith on actoyat
5 tement os stirted fae Poss Ay Seuding Zrrmck cciovabing
o~ ct a a thew pb de phew 06 ar! Sere! st fi me.
Mmekoy Rturase d Pc ifn OWS answer Ths fe -
ATLOVANL WIAD . term redteck . meay vlulate ed aud chilecl Yay
Poguh he pehtion as he ded £3 far received dusrespetts
buf protected speech , | |
ON o¢ about may 3,2°EB Z Sat Zs rerdad
chaskusn a ch potling Aim on pohce (arch required by mx, )

rl

Sy

Rist Amended complaint - a
tle his sof \S reyechng grievances Lor illegal Teasongy. DZ.
rehGed hin Yat Rickey recov ly rafirned Iradly and BredAcim.
Z poukd ot fe a a” stupid fk, Lok oo JRechey].

Q) Depvdy Wordes Cr) mekay pefurwed the cf on may 7, 20/8, |

| you CoN RUM thy appoycrately uf youd Wee a Rspemje. __

Qe) Beth chiskwiey ancl tckay Vielated ancl chilled poy fst
—amadmedt rigut to pehton ocd vieleted superor has, ity
| favs by awk Cortectew, phrer— SSordprutes a

GU). Z also did Ach tetrke fhe CF acd flus fhe gwar _

U2) Apprea Sor th 2® = attempted te grieve. mevrisons
motion a petsoN cand Aavass & Peni a grievance.Z
awnated Why sewdin morlson a CF," How fae fuck cow

ee Larcass a stfF memS$er [FV A. yieVaale, Seat Je Od
as the cmplaned abot PUK TA commen term for gecds ]

: _does nob see the grievance [eee] Ave. jilted steppe fi Jo |

Park hot beh? © Gee bradly, dy thio. policy dees AT puss.

(U3) mkkay inkeccepled Ais and gave a no Fespons e - Tavs

Killing the grievauie aad Vielahing poy 1 cored med rigaTS

C4) Apprex May IG, 2014 Ccoveed date- 20/9) Z souk a ch.

_ addressed fs sce mail foom. Z Wak grieving (yectiong of
_ ONT going Tegal mail. A Phe stating Ja merks 8 thy bebavier —
DL ake o kytrale gustoa heeding Pu $e aesued, yod

| that std? BC OC

0. Approx. June 17, 2014 A-unit SGr 2udak ,@2/& sent

the cf fhack,“'yod need % addiess shfF apyrepriately~

First Amewded complamt - ©
Tho \s cleerly CO = ( espns e_ Ki Mheng TAL gfievantea, However
ik this cont ating: comstrues fh aos a Lequest & Cert £
Z decd nsh courte “hus the griesane Hed + Ggain see fhe
guj sevtovee /“) kichey) . Fuca vie liteel my first Arricardnoch
figut 6 petition ace eXerc Se at free. speah.( Richey: FAR
(lé> Pilsen can as the prisoner to muUrvte | "Buh the vielaliog here
Jomd hee | OCoted When Tuhne Rosed to allo the grievanie b
proceed taal, the adminwhredve p rowss alke Ride y did nof
rose te ih im om Wey that saksfes Dubrcds Sope of projpwichy.
KC seheveell yee odke CASS QS odrex horassnacyt (45 does Badly
broshain, ard sther coda pareses dL reject GJIC SAN for cutkah .
Thy cout POoBL Les fostnely faker cafe $ out ot convert On cy Ted
cots tot athordly 4 AAs isd Story, Even) thre adew bing Jerguaye
\S prokted. see quae ayayhbis. Ard as a Lnctiond| matter, by
Zor policy i On ree rte. () At feceived Bae GLHECFA ALE Joes
pot poceed. Judge Caja) iy steag ly tm“ g Aese ae) A1Vis§
Nal. owalysiJ by omittem. And hon the fea isfica] policies ot
Ye OV IRVOMEL POC CSS « |
CD Approx. may A1, 2ofB ISCC Lwardew AriskvSev feceived my
OF” cow you train yoor bred idiok ? Zo stop. faissviny ] food)
Troys and {pod Jnoton the Her] they Issue. bo othe cells Gud tren
gelrseve after Seng /4 onde c JAv-GkS Cell
(8 ) ON Mey 39, 20/8 Nnisteuxn fAu aed iT, " yOv pray
fesubmrY With an preperetke fanguaye a ded not hese B Rivribe
( wor (Covld z Ayu alt cjlect fanquage Wits Aol: ' agpropreate., JO ir VD
CO Neck os hiqi\ suyechv dc). thy Yhe Oy (CUA ER dich nro} . proceed
Haron the tmchedt [¥ eS ? (xs F Ur caScS ih poo y

First Amemled cory plampz-F
. hele, Not Washing tov, unc z daha pd. covet cases.) ee
C4) &\ named Defwdawis combnuods liek Sebayter Kad sever ely
chilled vase _iE ly ht_to phen, Z £ arely grieved aero as ip
became arn exerase ja foblky and be anhagmislic. Hower ak —
jwes sporaat sytuehons old arrve ASgeir i Zby Po
— pehhon-one such maderk WOs,
A deteber Il, 20/8 phe ZSCL patalega! retvined. my) ped convickon.
pchtion +t Cop a tk returaed ir clayey ik Adan acess Fy -
court. ise - document ~so re feted & male conles oF 1 benenneareice
Bho sewhhin a ch tyne B ge/ Gin te fealne Kas av clio
/ acd Wwicopy sf |. CO
(2 _] mckay Jatercepled IP acd gave a Ao feply due te alle sey
preceed — dtsespecHel Lavgieg e Avs Alby PR GV ICVACE.
He violahed of reyt Db pehfion,
— C2) Approx... SJanvery/ |, 24 grievante. coordinate cr Morgans
Kevan! Rduwed. unprocessed severa| TENA (CS ¢ Somme. Were :
grieving conditions a com} Nereal, At LA cond S- STAM
efusing te Frocess - YILE (2.2. A [ecord made fee Sa)
@ Tae wyvial view court did nah Cecoqwia Ace Wee 2 jssves _
Celaims) in fe morgod Keevow. Several GAMES WR Involved cond
Pyeckd Lar mulhple issues. Disegedl lowquage , Farliny to correc’
Merk bebomiar of subordawdes. 2 also explain sok rare. clan ty
hy fle Wee wo "pak slips ma feud g/ CANES, (Some did -
hoe ad Wee 5] “fy rryeded bor ds. lang - prof being Frveles,) 7
corte Je received dS icwcies- Also wok. Ze wore deve) Pe.
spond be gurgaphs AI23 - tailote B cored ghordinccks .

 

Sips Amended complaiat ~[6
CX's hocause they precaved then +b contain disrespecH@/ hrurquagn.
SOME QrCVANeS she thised # [ress Ae) Prat sling NIG we
eSAwses Ane distespedful Mang uay & » Sema GLE CUA ARS Lod Vd
Pysk Sligs . Because, whet LIS bung grieved , sta {t fitsed ty
press jac cFly C3 NCR (payes>,): they Rhsed # Ven! the
ch.) pak sho WHtet a segvetue adi calieny (t wes preted
Up i AON exishng (acjaal |
| Morga/ Jailed +b costed shits mescondet, process Te

3) gricanie wot A pink shop ad simply rele Ke
(SOR Grecuacnces ae we allegedly commaiatng diyreye Hut
\Anqaye - "0 (cspowse § ales, Moigur Kevan’ Vrolated Ay
Caeod Amndmyst 6 igt AG petNon.

AD — ZS Yonvory of ALG Z grieved Lovans actions (# [8 Cocco ) .
of jaulng 46 Agnes fr, segiy~ 2 POM On (statiry £as)eally the. aac) ,
Deaduk Kelsey Hewad became quae of ssardinaks shou
Celbrauior ( jnclucing fleet of fevaws ) Lp fetised Cone he

hgcal dewials avd chilling etek cytine ke Megeil SUP as

his (gwder et cerfa/a. NO diytesped “sca f pacotted ) (¢ asm™ming ¢
tl adard Violated ah fuictd Amoudpcntt rgd db persion .

(AD Wordevs” Blades Gecl meKay Reyjewed fhe Gt VANCE and
upheld Howards reply gud Sealed b cored thar shor dimerkes
had Celeauor that CHa L prevewtng FAR {fom pehtening gad

chilling iT.

(AC) Approx \ehfuary /b, 29ff Kel Soy (Me rgan) petumed cot
PSIG A Grievance Z subs Ped | Hriesing conaitians of
Contnnemert om shalt Misconeul Mor she gle (COSen (i) CLA fF
Claimed b be WwWobds, grate fess z felvde the SSyed He ZA |

 

Vf a

er st Anevded complaat — ff
h- command duvesrecHtu] loeguage. zt Ca) nok processecl as the
Sok TCAsgwM Hasord deemed if te conan ae WA espechy/ Heng neg @.
Reordless, NO opto ab CUOrk givids T Ard pot Pei ard
as a fesulk thoes aot processed. Thus Howard violated hye
: Cgnk-b petition, _ Co
—D__.___Avpox Aebrvory Ad 20/8 | gricvans, ceatdinaler pery iso al
—  Myected A grievance, L s&ruted oven conditions of
Confinement ancl shff puscondut Secaus e. she alley ed that
she precewwed ib Ay contin” pasonal abhecks ov Larass sALP
members Cit wast alkged # aus Mivoleus jLods pot guing fo be -
ag medde Gor debede te this such TA aes beyeced for presewed —
__ pwtected speech), morcson vielited. ry hist Amovdmevt_
(28). Aparok march 23, 2078 csorde christwsev Rtted ty
Answer,” nppe«l can $2. fen Submited if writte. lespettilly”
pet withstanding Z cotded gussisyy fired Hiterseug "Souse at
propristy )espeSvlless | zd, eh, 2 ded pot cerethe and thu
(2% - 010 oC asovl August AS, 2014 Z fred 1 a CF pA eal
oteeph do wortiake a grievante 2 addiess sAlP feral ony,
sanchions fat sbodd not Aave bee tnpased. He cP was
 addfessed to “Ass. Warded mikey. zt whl & A ~Umt deskCz
_Waosnh giver om Pink ship, usually itz Stoned et the cel Jeo and.

 

© jhis issue 1s Gosicelly rewrite) He same zh simply wr unteidle
tule by Judge Lujnew Ile He ako failed B povtiom Radeon insic
Ica @ Tau secles Seural JF wed / ye Prrendsind cletrs , Lact.
ust Amended Pt pin -/2
i a Pk copy is given» Sonejimes any way, A tE take th Rete
Stopes and no pmlc shp un qivn bade). whey, Jeter neat shifh
peer es Yo Rasleymnins&i, R297 come into work, Saw the _grieance Gad _
tasted of pro cssiay Cin ZA casey serpy allowing ik to comhmve
Se eae Abrosdy, the. _testitutional mai) b who ik was addiecsed p. Yo
Quinn praeed rt vp and d-eemed ch wot Ssarethivg +o stop £ ee
____\nitaci over), fad, zyrurski issued a disci) lntys Vepor, the
re genta allege, viclabion of the grievante, was 3%. Harassment
os cilliclags. BY). He speculate: Wak te grievance was filed , “all we
_______ this was done in a brett blabent abemph ft Aacass and
eee negates Antudate shot? awovgh words 4 get He Sandjon fer-oved
_______(Ta\kalsta chilling effec ol fan 106ts wet brome Larkrtions
esaces Re hot fhe purpose. ord limiationg of "Woeds* Lat con bc
id Used wr a Weve grievance , Pryane sho Gives. corpelliag eat
—feasors his grievant should be granted is pow inhenrdatag
iene ek. Ste frodly, etal, ctl de, ete, of Vigo rosy. 1 whe Aly
far -or tWeete B SUC Os Ade also vw Lea} ovr _prekte)
__achuty = fs pede Aocassirg” there (3 feasoning and commen _
J (Ba I aw addition b al/ of Jo. quite blatent Syst arwidmert
— Wo lutions of the Defewdeuh adivns = Qute. RleteaF aad
: appeot ent a Rodzymiask, also vieleted poy fovtte oth amwdacal
igus « Zwraks af ach; ed ~as wscll as st f - Let ude a
__erreumsbanes con sbtf mftact fr os fangvege Pay
nes a Non eluted 4 K Geicvance process. JAg
pee _oyievawe, SOP aed Disaplmuy sops zd, give patie fo
Scere ea wreaks of aue~table avflonred Lela of Bey OATS. nol be =e

 

 

is esr Rmwded Complaint feet Hes TS
disciplined far. TK Sop and Mund , Zed; stot Joap oes

lewquage , (wcluding “harassing C protec d Sp eech |) caw MoF Le.

disciglined.. the CF caw only be fehwved Requesting
Rickey zd be rewotn, a7 a Swe answir Se giv.
[aks 2 shaped hadrymosky at fe cdl Yremt and ported ovt

dat he hres threo multiple pod cules prohistting him

Kom wVacting me tor “words* 2 ose ra cl. de got a_

Arigudt sly aggre ss\Ve. Counteuce. Gurls at anwe ob Ap

Micleat taeuctts, Ae Kas “Rord Pages Jed satd (oe ple bev of

n/ PAGAN» T_ttote th down a few Aows Lekr Z wag _
- shaking $e. bad +b worcdietely Uf the ot dows y- POM _——
disrespectful CFs ale. gory rs) shop. Zil Try Ml) Lusk- ro Lea}

WOcktkdismused) its pow Be Z see anymole CFS Z mbepret

GS weppropnate , He next trip dows We steps Pray be Gempy. Te

dork Aplocate. this badge bevy) disrespeded Gy ayy Filthy

—  6C camiyah just come wr hat cll aed frock your peop ok

thy disresped cull end ,ftetiod. Yor hk paces, rthtrg be
mes Wek offically ended my glcevanle Uerhivy hike in Zoe

ual this surb-cthrel now chills thar behavior -ar 2 frpuh,
var) Wmwll sadd Ao i axe ttade Aebaned } Kadzymonsky

V toleched, wry ttgut To. ‘Wea QTUVANES GS Aw sopped ly Ae. a
Vieleded py) Cage b lrew execise of speeh, Ae chilled st
he tekaluted Soe LNCS MG Joese reguils, kx tekehraked {6

Yereed (wey. ty sue Zpe ; Ais. [eosimjng po fA ak fete. D file

Can Not Seuscmabl Ae Secins jin food Lo hy (2un i f ect v5

adudlly a leytnmak deve) as Als afiadion Was slepily
moronic (Walia, dwt, Grare aed made NO SIR.

Lest Auevded cumplamt- JJ a
Kodiyminsti vielebed foayl ye ee. jeWlading pare yr
Condsef” audhey red by vey, posted fAcS ged WO ICS ,

32) he Aollasing elvdinds also vilakd he sama cousthtonal
Cite by Ker porheigehion wn the desciplrnwy Puss eh peveskan
ok Ye grinanw Vom belt filed 2 , |

Bd Lo Lay, 47S approved of aed sryed ofan pe. |

(when | Klungensenrth , 5428, feviewed the. disciplinasy
epert and up held tk aad the wiposed a sanction agamst me
of Joss of phone priv i lege. tor Go days - TAe inVaction

owasly a\Vects povole, Clase en tieu, Us ik PANK AS Sigr/rmrouly
bed) alter Klingenlsin 4h, savoked be diseiplrroy
action , the report Weatto DW mckay % Se upheld / dismissed

ot amded, He 4Zecome awe MaxGi shordinates Vralated
ion Qrst asl toudeevth amorduevt £ tgals SA euled fo
correct the sidvatiog . He sat om fhe. sawction report Lil Three.
(BS Weeks bore ke. Jerutard ed Je Dw be DreF2. . S 28 9, to Le
Reviewed and dispos/Zie ned, Dy e72. upAcld Phe. dsciphawy
achion o& Kimngeuseiter and aljo ferleel be covet He
unlawt| Selaviar of Aa hove meatomed shbardinetes .
(3% Approx Sanveny/ 1,208 fo Leppelle. Took one CF, grieving |

 

t°
He Cy

 

G Agen, faouga Zam rot feguited Jo Lo SO, pee pol Vii volo , Z oo
dayiey The vidlati ons Agie is /¢] poh sileg. A GO TCVOAC RC Rrodheimn) and
Abus po (ecord exists(rF desrayd, C5f?.) Ded. can} Jestrey the. vec ord, fel
# Gle Les claw Vavoulesscess.. sudy a clair pus/ be _poavie AYER 37
ie Filed, (a Waiting and fed Zz, pt foley, ges wv ef peal seed
is élalnns Vu Pose ak H GEV AUC yr D have iP Jeered Mehr, oS:
Rist Amewded fomplaut —/(S-
she Misconduct and comdrtions of cam{inement From, the cel) dur.
/

She Fed vr and tchuimed yf Unsigned of processed because, "The Lemqeenye

nck ogprepricte.. Abo Z explained rk the fal he process le my.
susartled grievances. She took the cf ard Utter, addressed,
Stowped and sealed 2 cus attempting # maul ouk she Hor

walked Ad a Urb trash cow aed dreshed Me LPS curd cl

and Walked back and tephed, "Por if Liled* she teshed —
wy mall and ¢cF per Lr Hsks_" suggestion, Freshy Life

ley a grivvanic (aed Sur added ceasun of puted
speeds PRS & cause al action, winnll 1s s+ Una grbly

Ui Eee Hlowwe-) the ct wus qr a stu lf Mscird/T a
land cmdrdspons of cominencal, “chappille aed WAK
Violated bey brit Amevdmeat Sigal 7 petition aud vie

- fh mail - cov spond

L. _ Approx. Danu wy § 20/6 7 placed tose Y)_¢ FS Phvogh Poy
cell door *» be. Processed, 2 was gyieviny conditions of

— comlinement and hl f misconduct Chers for one). %o olsen.
— Awolk them ead Ahem aed AWW Joy ina Wash con mA Viel

ok mi cll CY dove bck dow). she sacel she ch Mis Se cause -

fhe. grievanics contained distespect fu/ Langvage, And she cves

Ge).
—_ conditions of cominemeal aod stall musconds f (Acre s) that watt
hod placed hough the cell door for processiny . Aer feadjng then
“oO j : EOL ESET. j ,
She Cops them op ancl frashes Kem she tld me Kat aod put

acting om LT Husk s orders. BC a . a
Approx. Jany e 10,248 olsev fook Fwo eck Gv icing

Aw Wrv}wng Hach ft in/ cee contain disk. petty] fangvage KQ,

aie trash at acd ene ote poral sack sco ou ray cel|
Sst Amcovdm ent Coan) Ja f- /o | Cus.)
 

eee. ar Husts ee re Sei fick ee aa

 

as

Wed an Kytgt amwdrrent regut D pehton ace have {l led

 

oe! ae wiry. Peceved ee ct ful ee, ad 7) ACCES J

he US mel, they “ulled these Clguts OS well.

 

(3D

 

Approx Sonvary }, 2018 2 plated of of He ell soon for

processing & CF gricuing conditions of confinementoud seaff

ee Yo Held eee pb procss (+ Secause, she Sad, it

 

orteaned dislespechfu/ Lanquaye. te also p>ld mec ti rrclesah

 

~

C che actually od in fe. fhe ae (Ning lkivas See, Rod Mie eee

 

 

iy ited) cases Ge misagplred aed fh Ao G4 anbcachinn set aa

 

——

ee ae KW COMIC ME (S10 Vadjiore Woe based \ ) he chill bh lee

 

 

 

L- Miste. ae hoe Serdang a shieg Mega live eonspas

 

|
|
_—_
2.

hu dog oleate Gia Pes «

 

 

GBF Held vicleded my sight A pebtion acd b be Lier of

 

 

adder. pie ae, Vidien

 

A pptex Sev fox enuaty §, 203 fo sanabar/a i - _ process

 

ce gniev Heal. cond (HLows of comkinemcal ad sheet a

See and a fe minvks faker if was pefviwed woe
Pp Se appropriate | language [~n Yost concen Lorms. Gotha

ne fespmce = thus He grtevanic. Les filled. Z asked Aym if

ase ape Cekusyay by a eneich cemnmmmememeiy on

See fgets ese

|
|
|
Eottnal ved eevee ri iret Wee 0 (1 Dae
@D |

 

Sebent Saleh”) He foe ee ny rea-b pana. |

 

 

clec
a eee iE merit. Wes oe A ae Ae a decide.

Ne Ace cee ol compluat - ey en

Wi anal ae oi Ze aed: a ce os D juny. ae
lect

 

 

 

da if Lal ahian ace WW cat pol cb ll a Pusey: of es |
G0 Approa, Jewsury Il, 2% Yo bite Celsed b process a_
CF geeving Conditions of conlinemenT because she deemed

: ak to cobain “ harussing fargvage— Coefine Hak |), Co
(7D tahite wislaked ry vist Ametdonent tight to petiten
(4) Approx es 7,208 Ye Krahs (eused fo process Five _
CPS gricding sAST misconduct, for the sole reasm ske,
tn her subechve, alkged opwvion, deemed fem bs be
—_ dstespedful. thus He gvicuawes wee Killed, -
(4D! 70 Cros violated ry nant yo peditian es
GD. Agpron Januwy 7, of cp Janasshak felused to process.
- Kost k's grresing sta Miscuntdel (Ads susotdinees conddct, ZA\ |

avd comdshons af comiremeant becase Ac alleged. fosy all
— Caraned disfespecHul language. Wir Killed Ke. GICLAACR
oo  PehNdn ond zo exerene free speedo
CIO | Approx Aanuory 8, 20/8, Yo conttetas ehused b Cle Twa
Xs griing Ah misconduct (alloted per policy becawe sey
jis subyechve opimton, wed words Ae personally fond ty be
ollerwe qed. diwesp edh/, THY Az GOS ANMES ee Killed
ng _ Cowyrecas Viuluted ywy Suis Arewdrncut rege Db. | Co
Sap i Doang the month of Jom, of Aasg Severn Patt Cal] named, zd)

———————_

 

AN or,

 

- e inadahion Te Winrally obsurel coukaim Hest « threat py tke.

_pavileges Is foe vague to stk. aw cullen dana he also lgncied

- Hex had foul H ule wogly or deling = CA COM EG (| NG ~alt vt to. 4) S

(irregerdkss & fhe ober adiens) gucvan® Nov alleged jyeceived dig
coped hl lanquge ys a vrelation of (gud reguts (a-d_chilhng) ee
Viet Amevded complaint [6 a
Aeld me thar Cb Husk had authored suggested ~ eniduragey ~
thers te (hse fe process or destray grievanics and personal oS
prail (outgoing) & they deco, ssumitted gricvarwes 2 combin
Awesped$u\ kaquage ALLeEMpaniny |

(12) Approx Janvuy 16, 0/8 T svt CT Wisk a CF diScusing
hier ocdying his subordinales ty do Whit, Ed, (Tahation and :
his feason, ZA. Or Janay I], 20 Aske cetviwed ao writer
reply In pason. 20 Unhag Ac admitted b deing Phi,

(t0) | ZN PLOT Husk glo Ash Ye. fees 7 Z COMPO pp sou?
eseped fll qrievarves Ae Lull rotahicle furdher by AAkiny pewvileges
(Phone, rerealion, SEDAN Property Of Vise Ting viele jhe only

jesmble privileges Z Led at fle Fir \ Reber specitic » Prvilyges~ )
(Sed {| Husk violated dec hulle ry bist arrenidrmc47 payor pp

penton, exercise ree vyeech an) b ue we us poe

He COTA cd aga/ ns7 PEO OX Slog way fegut d paihen -

Redzetf SouGur
Taw Seeking comperitor and aun hive demages (ran,
each one of the ohove cumed defenrdaTs.

x AW seekiny jayunchve. chef agams? fae Zdabe Department of
Cortechomy Grad its employees, Jin Wdling fA hamed dete Jants .

TZ seek exspongement of ay “c-wdle cutifted -lodged~ against
Ne fae the lawful uve. of fre gricVaae sys Pee as well ag

fhe Infrechon ZL pacucted Sor” 84. Harassment (class R)~
Cris, 1 pathing else, Winmill acknouledyes if yoluted Zac policy)
Kiest Amuvded cursp/aint- /4
ra Seek jnyactie action forbidding ZdoC and th empleyees {remy
| fusing fe File and POLESE Grievances tor She use. of protected
speech as defined by Be winth cirenhk cart of Bopeals
(Broadly ad Bro hei f Zd J ancl tetahate for eXUTIU ey ae
pehh Mm od free speech rights -

The coset should allow me barrel yy petlisn ® cole _
any deficiencies « a

 

an Anne}, 2020 7 Aaded Jho complant to E-Lyle

to the United stukes Dustrict covrt for the dishtict of

SU Dpal 16 7 tere.

ken Oilhams

 
